DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election with traverse of Species I (Fig. 1) and Sub-species III (Figs. 5-6), in the reply filed on 04/26/2022 is acknowledged.  The traversal is on the grounds that claims 1 and 16 are generic to Species I and II, and Sub-species III and IV; and therefore reads on both species and sub-species (Remarks, pp. 2-3).  This is not found persuasive because as stated in the Requirement for Restriction dated 03/24/2022, Species I-II would require a search with a unique text search for each species I-II because each species requires a different arrangement and location for the heat exchanger.  For example, one search would require a text search for arrangement of the heat exchanger at the inlet to the compressor.  Another search would require a text search for arrangement of the heat exchanger at the exhaust outlet.  In addition, Sub-species III-V would require a search with a unique text search for each sub-species because each sub-species requires type of an air-foil for the heat exchanger.  For example, sub-species V search would require a text search for an airfoil with one central passage inside the airfoil with multiple micro-holes on the airfoil surface.  Sub-species IV search would require a text search for an airfoil with two concentric passages inside the airfoil with multiple micro-holes on the airfoil surface.  Another search for Sub-species V would require a text search an airfoil with multiple passages inside the airfoil and multiple exit micro-holes on the airfoil surface.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 5-8, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on 04/26/2022.
Claims 1-4, 9-17 and 19 are examined.  

Drawings
Figures 5-7 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claims, below.  No new matter should be entered.
Claim 4: “wherein the one or more outlets are a plurality of outlets that are spaced apart from each other along the transverse axis.”
Claim 6: “wherein the one or more outlets of each of the plurality of concentric passages are a plurality of outlets, and wherein the plurality of outlets of a first one of the plurality of concentric passages are staggered with respect to the plurality of outlets of a second one of the plurality of concentric passages that is radially adjacent to the first concentric passage.”
Claim 7: “wherein the staggering comprises different positions along the transverse axis.”
Claim 8: “wherein the staggering comprises different radial directions.”
Claim 14: “wherein each of the plurality of rows of micro- holes comprises micro-holes with different diameters than any of the other plurality of rows of micro-holes.”
Claim 15: “wherein, for each of the one or more airfoils, the micro-holes, in rows that are closer to the trailing edge of the airfoil, have larger diameters than the micro-holes in rows that are farther from the trailing edge of the airfoil.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections







Claims 6, 9, 11-12, 14-16 and 20 are objected to because of the following informalities:  
Regarding Claim 6:
The recitation “each of the plurality of concentric passages” (ll. 1-2) is believed to be in error for – said each of the plurality of concentric passages –.
Regarding Claims 9, 12, 15, 16, and 20:
The recitation “each of the one or more airfoils” (l. 1 in claims 9, 12, and 15, l. 5 in claim 16, ll. 6 & 18 in claim 20) is believed to be in error for – said each of the one or more airfoils –.
Regarding Claim 11:
The recitation “each of the plurality of rows … adjacent one of the plurality of rows” (ll. 1-2) is believed to be in error for – each of the plurality of rows of micro-holes … adjacent one of the plurality of rows of micro-holes –.
Regarding Claims 12 and 14:
The recitation “each of the plurality of rows of micro-holes” (ll. 1-2) is believed to be in error for – said each of the plurality of rows of micro-holes –.
Regarding Claim 20:
The recitation “and wherein each of the plurality of passages” (l. 10) is believed to be in error for – and wherein said each of the plurality of passages –.
The recitation “via the outlets” (l. 13) is believed to be in error for – via the at least one outlet –.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 9-10, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant 9771865 in view of Zysman 2018/0355739, and further in view of Buckley 9964421. 
Regarding Claim 1, Merchant teaches a heat exchanger 130 (Fig. 1) comprising:

one or more pipes 132, and a longitudinal axis [a] through the pipe, each of the one or more pipes 132 comprises
at least one passage 140 within an internal cavity 150 of the pipe 132 (Figs. 4-5), the at least one passage 140 extends along a transverse axis [b] that is orthogonal to the longitudinal axis [a] (Annotated Figs. 4 & 5, below), the at least one passage 140 comprises a hollow cylinder 140 with one or more outlets 142 that extend radially through a wall (wall is marked as 140) of the hollow cylinder 140 (Col. 3, ll. 23-54 and Col. 5, l. 4 - Col. 6, l. 10; Figs. 4-10), and
	a plurality of micro-holes 162 through a wall 160 of the pipe 132 to fluidly connect the internal cavity 150 of the pipe 132 to an exterior (wall 160 is the exterior) of the pipe 132 (Col. 5, l. 4 - Col. 6, l. 10; Figs. 4-10; Col. 6, ll. 46-62; Annotated Figs. 4 & 5, below.  Merchant teaches that the plurality of micro-holes 162 can be any form of aperture or perforation and may be arranged in a number of ways).

    PNG
    media_image1.png
    558
    661
    media_image1.png
    Greyscale

Figure A:  Annotated Figs. 4 & 5 of Merchant (US 9771865 )
Merchant does not teach a heat exchanger comprising: one or more airfoils with a leading edge and a trailing edge, and a longitudinal axis through the leading edge and the trailing edge.
Zysman teaches
a heat exchanger 54 comprising: one or more airfoils (tube and fin configuration) ([0017]; Figs. 1-2B). Zysman teaches an airfoil as seen in fig. 2b, the leading edge being at the bottom of the page, the leading most part of the vane and the trailing edge being at the top of the page, the aft most part of the vane. The longitudinal axis being that imaginary line connecting those two points.
Buckley teaches 
one or more airfoils 10, 11 with a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68 (Col. 4; ll. 17-30; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the wall 160 of the one or more pipes 132 of Merchant into the shape of an airfoils (fin configuration), as taught by Zysman, with a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68, as taught by Buckley, in order to prevent pressure loss, see Zysman para. [0026].
Regarding Claim 2, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 1, and Merchant further teaches
the one or more pipes 132 are a plurality of pipes 132 that are spaced apart from each other along a lateral axis (implicit) that is orthogonal to the longitudinal axis [a] and the transverse axis [b] (Col. 3, ll. 23-54 and Col. 6, ll. 46-62; Figs. 1 and 4-10.  Merchant teaches that plurality of pipes 132 can be arranged in a different way than just horizontal as illustrated.  Therefore the plurality of pipes can be arranged vertically in Fig. 1 and be spaced apart from each other along a lateral axis that is orthogonal to the longitudinal axis [a] and the transverse axis [b]).
Merchant in view of Zysman and Buckley, as discussed so far, does not teach the one or more airfoils are a plurality of airfoils that are spaced apart from each other along a lateral axis that is orthogonal to the longitudinal axis and the transverse axis.
However, Merchant in view of Zysman and Buckley comprise a plurality of airfoils 10, 11 (Zysman and Buckley) spaced that are spaced apart from each other along a lateral axis (implicit) that is orthogonal to the longitudinal axis [a] and the transverse axis [b], as taught by Merchant.
Regarding Claim 4, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 1, and Merchant further teaches
the one or more outlets 142 are a plurality of outlets 142 that are spaced apart from each other along the transverse axis [b] (Annotated Fig. 4, below).

    PNG
    media_image2.png
    298
    644
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 4  of Merchant (US 9771865 )

Regarding Claim 9, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 1.  However, Merchant in view of Zysman and Buckley, as discussed so far, does not teach each of the one or more airfoils is symmetric across the longitudinal axis. 
Buckley further teaches
each of the one or more airfoils 10, 11 is symmetric (symmetric airfoil) across the longitudinal axis 64 (Col. 4; ll. 17-30; Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each of the one or more airfoils 10, 11 of Merchant in view of Zysman and Buckley, with Buckley’s airfoils that are symmetric (symmetric airfoil) across the longitudinal axis 64, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 1, and Merchant further teaches
the plurality of micro-holes 162 comprises a plurality of rows of micro-holes 162, each of the plurality of rows of micro-holes 162 extend parallel to the transverse axis [b] (Col. 5, l. 4 - Col. 6, l. 10; Figs. 4-10; Col. 6, ll. 46-62; Annotated Figs. 4 & 5, below.  Figures show plurality of rows of micro-holes 162 that extend parallel to the traverse axis [b]).

    PNG
    media_image1.png
    558
    661
    media_image1.png
    Greyscale

Figure A:  Annotated Figs. 4 & 5 of Merchant (US 9771865 )
Regarding Claim 16, Merchant in view of Zysman and Buckley teaches a gas turbine engine 108, 124, 126 (Fig. 1) comprising: the heat exchanger 130 of Claim 1 (see rejection of claim 1 above), and Merchant further teaches
a combustor 124; 
and a bleed-air circuit 122, 120, 143 (seen in Fig. 1) in fluid communication with the combustor 124 and the at least one passage 140 in each of the one or more pipes 132 (Col. 3, l. 23 - Col. 4, l. 67; Figs. 1-5).
Merchant in view of Zysman and Buckley, as discussed so far, does not teach a bleed-air circuit in fluid communication with the combustor and the at least one passage in each of the one or more airfoils.
However, Merchant in view of Zysman and Buckley comprise a bleed-air circuit 122, 120, 143 in fluid communication with the combustor 124 (Merchant) and the at least one passage 140 in each of the one or more airfoils 10, 11 (Zysman and Buckley).  Therefore, the bleed-air circuit is in fluid communication with the combustor and the at least one passage in each of the one or more airfoils, as claimed.
Regarding Claim 17, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 16, and Merchant further teaches
a compressor 108 that is upstream from the combustor 124, the heat exchanger 130 is positioned across an inlet 101 (compressor inlet housing 101) to the compressor 108 (Fig. 1).
Regarding Claim 19, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 16.  However, Merchant in view of Zysman and Buckley, as discussed so far, does not teach the trailing edge of each of the one or more airfoils is downstream from the leading edge of each of the one or more airfoils. 
Buckley further teaches
the trailing edge 68 of each of the one or more airfoils 10, 11 is downstream from the leading edge 60 of each of the one or more airfoils 10, 11 (Col. 4; ll. 17-30; Fig. 4)’
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each of the one or more airfoils 10, 11 of Merchant in view of Zysman and Buckley, and have the trailing edge 68 of each of the one or more airfoils 10, 11 is downstream from the leading edge 60 of each of the one or more airfoils 10, 11, as taught by Buckley, for the same reason as discussed in rejection of claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merchant in view of Zysman and Buckley, as applied to claim 2, and further in view of Sankarakumar 2018/0274445
Regarding Claim 3, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 2.  However, Merchant in view of Zysman and Buckley, does not teach a header frame that defines an opening, wherein the plurality of airfoils extends across the opening from one side of the header frame to an opposite side of the header frame. 
Sankarakumar teaches

a header frame [c] (Annotated Fig. 4, below) that defines an opening, the plurality of pipes 106 extends across the opening from one side of the header frame [c] to an opposite side of the header frame [c] (Annotated Fig. 4, below depicts the plurality of pipes extending form one side to an opposite side of the header frame [c] across the opening).

    PNG
    media_image3.png
    486
    519
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 4 of Sankarakumar (US 2018/0274445)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Merchant in view of Zysman and Buckley, with Sankarakumar’s header frame [c] that defines an opening, in order to hold the plurality of pipes inside the duct.
Merchant in view of Zysman, Buckley, and Sankarakumar does not teach the plurality of airfoils extends across the opening from one side of the header frame to an opposite side of the header frame.
Zysman further teaches
a heat exchanger 54 comprising: one or more airfoils (tube and fin configuration) ([0017]; Figs. 1-2B).
Buckley further teaches 
one or more airfoils 10, 11 with a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68 (Col. 4; ll. 17-30; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the wall 160 of the plurality of pipes 132 of Merchant in view of Zysman, Buckley, and Sankarakumar, into the shape of an airfoils (fin configuration), as taught by Zysman, with a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68, as taught by Buckley, and have them extend across the opening from one side of the header frame [c] to an opposite side of the header frame [c], the same reason as discussed in rejection of claim 1 above.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant in view of Zysman and Buckley, as applied to claim 10, and further in view of Zhang 8083466 and Ireland 2019/0323359. 
Regarding Claim 11, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 10.  However, Merchant in view of Zysman and Buckley, does not teach each of the plurality of rows is staggered with respect to each adjacent one of the plurality of rows. 
Zhang teaches a similar an inlet heat exchanger and that the size of the openings in the heat exchanger, the distance between the plurality of openings and the orientation of the openings along the conduits can vary and that it depends on the inlet geometry and the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the size of openings, the distance between the plurality of openings, and the orientation of the openings are a result effective variable that affects the heating of the turbomachine.
Ireland teaches that it is known for an airfoil 701 to be comprised of a plurality of rows [g, h] of micro-holes 602 that are staggered and extend from the leading surface of the airfoil towards the trailing surface of the airfoil 701 ([100]; Annotated Fig. 7, below).

    PNG
    media_image4.png
    402
    618
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 7 of Ireland (US 2019/0323359)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the distance between the plurality of micro-holes 162 in each of the plurality of rows of micro-holes 162 for each of the one or more airfoils 10, 11 of Merchant in view of Zysman and Buckley and incorporate Zhang’s teachings and make each of the plurality of rows be staggered with respect to each adjacent one of the plurality of rows, as taught by Ireland, in order to provide the required heating for the turbomachine (Zhang; Col. 3, ll. 14-25). 
The prior art recognizes the distance between the plurality of micro-holes to be a result effective variable that affects heating requirements of the turbomachine, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “each of the plurality of rows is staggered with respect to each adjacent one of the plurality of rows” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 12, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 10.  However, Merchant in view of Zysman and Buckley, does not teach for each of the one or more airfoils, each of the plurality of rows of micro-holes extends through a trailing surface of the airfoil. 
Zhang teaches that the size of the openings in the heat exchanger, the distance between the plurality of openings and the orientation of the openings along the conduits can vary and that it depends on the inlet geometry and the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the size of openings, the distance between the plurality of openings, and the orientation of the openings are a result effective variable that affects the heating of the turbomachine.
Ireland teaches that it is known for an airfoil 701 to be comprised of a plurality of rows [g, h] of micro-holes 602 that are staggered and extend from the leading surface of the airfoil towards the trailing surface of the airfoil 701 ([100]; Annotated Fig. 7, below).

    PNG
    media_image4.png
    402
    618
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 7 of Ireland (US 2019/0323359)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of rows of micro-holes 162 in each for each of the one or more airfoils 10, 11 of Merchant in view of Zysman and Buckley and incorporate Zhang’s teachings and have each of the plurality of rows of micro-holes extend through a trailing surface of the airfoil, as taught by Ireland, for the same reason as discussed in rejection of claim 11 above.
The prior art recognizes the orientation of the plurality of micro-holes to be a result effective variable that affects heating requirements of the turbomachine, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “for each of the one or more airfoils, each of the plurality of rows of micro-holes extends through a trailing surface of the airfoil” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant in view of Zysman and Buckley, and further in view of Zhang 8083466. 
Regarding Claim 13, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 10.  However, Merchant in view of Zysman and Buckley, does not teach all of the plurality of micro-holes have identical diameters. 
Zhang teaches that the size of the openings in the heat exchanger, the distance between the plurality of openings and the orientation of the openings along the conduits can vary and that it depends on the inlet geometry and the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the size of openings, the distance between the plurality of openings, and the orientation of the openings are a result effective variable that affects the heating of the turbomachine.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of rows of micro-holes 162 of Merchant in view of Zysman and Buckley and incorporate Zhang’s teachings and make all of the plurality of micro-holes 162 have identical diameters, for the same reason as discussed in rejection of claim 11 above.
The prior art recognizes the size of the micro-holes to be a result effective variable that affects heating requirements of the turbomachine, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “all of the plurality of micro-holes have identical diameters” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 14, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 10.  However, Merchant in view of Zysman and Buckley, does not teach each of the plurality of rows of micro-holes comprises micro-holes with different diameters than any of the other plurality of rows of micro-holes. 
Zhang teaches that the size of the openings in the heat exchanger, the distance between the plurality of openings and the orientation of the openings along the conduits can vary and that it depends on the inlet geometry and the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the size of openings, the distance between the plurality of openings, and the orientation of the openings are a result effective variable that affects the heating of the turbomachine.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of rows of micro-holes 162 of Merchant in view of Zysman and Buckley and incorporate Zhang’s teachings and make each of the plurality of rows of micro-holes 162 comprises micro-holes 162 with different diameters than any of the other plurality of rows of micro-holes 162, for the same reason as discussed in rejection of claim 11 above.
The prior art recognizes the size of the micro-holes to be a result effective variable that affects heating requirements of the turbomachine, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “each of the plurality of rows of micro-holes comprises micro-holes with different diameters than any of the other plurality of rows of micro-holes” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 15, Merchant in view of Zysman, Buckley, and Zhang, teaches the invention as claimed and as discussed above for claim 14.  However, Merchant in view of Zysman, Buckley, and Zhang, as discussed so far, does not teach for each of the one or more airfoils, the micro-holes, in rows that are closer to the trailing edge of the airfoil, have larger diameters than the micro-holes in rows that are farther from the trailing edge of the airfoil. 
Zhang further teaches that the size of the openings in the heat exchanger, the distance between the plurality of openings and the orientation of the openings along the conduits can vary and that it depends on the inlet geometry and the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the size of openings, the distance between the plurality of openings, and the orientation of the openings are a result effective variable that affects the heating of the turbomachine.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of rows of micro-holes 162 in each for each of the one or more airfoils 10, 11 of Merchant in view of Zysman, Buckley, and Zhang, and incorporate Zhang’s teachings and make the micro-holes 162 in rows that are closer to the trailing edge 68 of the airfoil 10, 11, have a larger diameters than the micro-holes 162 in rows that are farther form the trailing edge 68 of the airfoil 10, 11, for the same reason as discussed in rejection of claim 11 above.
The prior art recognizes the orientation of the plurality of micro-holes and the size of the micro-holes to be a result effective variable that affects heating requirements of the turbomachine, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “for each of the one or more airfoils, the micro-holes, in rows that are closer to the trailing edge of the airfoil, have larger diameters than the micro-holes in rows that are farther from the trailing edge of the airfoil” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACEK LISOWSKI/	/GERALD L SUNG/                                                                                                        Primary Examiner, Art Unit 3741                                                                                                Examiner, Art Unit 3741